IN THE SUPREME COURT OF PENNSYLVANIA




 IN RE: REESTABLISHMENT OF THE                 :   NO. 521
 MAGISTERIAL DISTRICTS WITHIN THE              :
 43rd JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :




                                              ORDER



PER CURIAM

       AND NOW, this 4th day of November 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 43rd Judicial District (Monroe County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within Monroe

County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:



 Magisterial District 43-2-01                         Stroudsburg Borough
 Magisterial District Judge Kristina Anzini


 Magisterial District 43-2-02                         East Stroudsburg Borough
 Magisterial District Judge Michael R. Muth

 Magisterial District 43-3-01                         Coolbaugh Township
 Magisterial District Judge Danielle Travagline

 Magisterial District 43-3-02                         Hamilton Township
 Magisterial District Judge Paul J. Gasper            Stroud Township
Magisterial District 43-3-03                  Jackson Township
Magisterial District Judge Daniel Kresge      Pocono Township

Magisterial District 43-3-04                  Chestnuthill Township
Magisterial District Judge Colleen Mancuso    Eldred Township
                                              Polk Township
                                              Ross Township

Magisterial District 43-4-01                  Delaware Water Gap Borough
Magisterial District Judge Brian R. Germano   Middle Smithfield Township
                                              Smithfield Township

Magisterial District 43-4-02                  Barrett Township
Magisterial District Judge Phillip R. Riley   Mount Pocono Borough
                                              Paradise Township
                                              Price Township

Magisterial District 43-4-04                  Tobyhanna Township
Magisterial District Judge John R. Caffese    Tunkhannock Township